PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/389,662
Filing Date: 30 Sep 2014
Appellant(s): Schaffner et al.



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 7, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 35, 36 and 38-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Müller et al. (US 3,110,598) in view of Leuenberger et al. (EP 1,964,479) and Leuenberger (US 2004/0191365; hereinafter Leuenberger US).
Regarding claims 35 and 51, Müller et al. teach a process for the production of a carotenoid formulation comprising the steps of 
i) forming a carotenoid solution comprising a carotenoid dissolved in an organic solvent
ii) dissolving a “swellable colloid” and a saccharide in water to obtain a matrix
iii) emulsifying the carotenoid solution obtained in step i) in the matrix of step ii) to obtain an emulsion; and 
iv) removing the organic solvent from the emulsion obtained in step iii) (e.g. Example 1; claim 1; col. 1 line 71-col. 2 line 9).
Müller et al. are silent as to the process including fat- and water-soluble antioxidants, and a modified food starch.

Regarding the modified food starch, Müller et al. teach the utilization of a “swellable colloid” in their process.  Swellable colloids taught by Müller et al. include pectin, gum arabic, starch and celluloses (col. 1 line 71-col. 2 line 9).  Leuenberger et al. teach “polysaccharides” for inclusion in their carotenoid composition, where polysaccharides include pectin, gum arabic (i.e., gum acacia), celluloses and modified food starch [0008-0009].  Therefore, where Müller et al. and Leuenberger teach the same types of colloids/polysaccharides for inclusion in their carotenoid formulations, it would have been obvious to have utilized the modified food starch of Leuenberger et al. where Müller et al. teach a “swellable colloid” with the reasonable expectation that a suitable carotenoid formulation would have been provided.
Müller et al. teach that the carotenoid solution and matrix phase are emulsified mechanically (col. 2 lines 62-67).  However, Müller et al. are silent as to obtaining the emulsified particles having an inner phase size as claimed by feeding the carotenoid solution into a rotor stator device, followed by a micronization step.

Therefore, where Müller et al. generally teach mechanical emulsification, it would have been obvious to have utilized a rotor stator as a rotor stator was known in the art at the time of the instant invention for emulsification of carotenoids in a chloroform solution.  Further, the production of the emulsified particles is considered to be a product-by-process step.  While Leuenberger US does not teach the second micronization step, where the rotor stator homogenization of Leuenberger US provides emulsion particles with an inner phase of 214 nm, this falls within the claimed range.  Therefore, utilizing the mechanical rotor stator emulsification as taught by Leuenberger US where Müller et al. generally teach mechanical emulsification would have been expected to provide an emulsified particle having an inner phase in a size range as claimed.
 	In turn, while Müller et al. do not specifically refer to their formulation as a storage stable clear liquid formulation, Müller et al. do teach the dilution of their formulation with water and state that it is “stable in this condition” (col. 2 lines 49-54).  Where the process of modified Müller et al. includes steps as claimed, including emulsified particles having an inner phase in a size range as claimed, and modified Müller et al. teaches all of the components as claimed, the formulation provided by the process of modified Müller et al. is considered to be a storage stable clear liquid formulation to meet claim 35 in the absence of convincing arguments or evidence to the contrary.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 36, Müller et al. teach that an oil or a fat may be included with their process (col. 2 lines 25-29).  However, they are silent as to the inclusion of a middle chain triglyceride (MCT) as claimed.
Leuenberger et al. teach the inclusion of an oil or fat, including MCT, [0016, 0021] in their carotenoid formulation.  Therefore, where both Müller et al. and Leuenberger teach carotenoid formulations comprising fats/oils as adjuvants, it would have been obvious to have included an MCT as taught by Leuenberger et al. in the process of Müller et al. where MCTs were known to be included in carotenoid formulations.  This would have required no more than routine experimentation, and would have been expected to continue to provide the predictable result of a liquid carotenoid formulation.
Regarding claims 38 and 53, Müller et al. do not teach a general range for the amount of saccharide in their process. However, Example 1 teaches approximately 7% saccharide [300 g saccharose/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the claimed ranges.  Further, Leuenberger teach 
Regarding claim 39, Müller et al. teach carotenoids including trans-canthaxanthin (Example 4) and β-carotene (Example 1).  Leuenberger et al. teach carotenoids including β-carotene, lutein, lycopene and canthaxanthin [0002].
Regarding claims 40 and 54, Müller et al. do not teach a general range for the amount of carotenoid in their process. However, Example 1 teaches approximately 5% carotenoid [210 g β-carotene/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the range of claim 40.  Müller et al. also teach that this solution can be diluted (col. 3 lines 1-3).  Therefore, it would have been obvious to have provided the formulation having a carotenoid content according to claim 53 through no more than routine experimentation, as the prior art teaches that the carotenoid solution can be diluted.  Additionally, Leuenberger et al. teach the carotenoid is present at an amount of 2 to 11% by weight of the suspension [0015], overlapping and thereby rendering the claimed ranges obvious.
Regarding claims 41 and 55, where the inclusion of modified food starch is considered obvious as set forth above with regard to claim 35 to be the “swellable polymer” in the process of Müller et al., Müller et al. do not teach a general range for the amount of swellable polymer in their process. However, Example 1 teaches approximately 40% swellable polymer [1500 g gelatin/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the ranges of claims 41 and 55.  Therefore, it would have been obvious to have utilized an amount of modified food starch as claimed.

Regarding claim 43, Müller et al. do not teach a general range for the amount of components in their process.  However, regarding claimed component (a), Example 1 teaches approximately 5% carotenoid [210 g β-carotene/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the range of claim 43.
Regarding claim 43 component (b), where the inclusion of modified food starch is considered obvious as set forth above with regard to claim 35 to be the “swellable polymer” in the process of Müller et al., Müller et al. do not teach a general range for the amount of swellable polymer in their process. However, Example 1 teaches approximately 40% swellable polymer [1500 g gelatin/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the range of claims 43.  Therefore, it would have been obvious to have utilized an amount of modified food starch as claimed.
Regarding claim 43 component (c), Example 1 of Müller et al. teaches approximately 7% saccharide [300 g saccharose/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the claimed range.

Regarding claim 43 component (f), Example 1 of Müller et al. teaches approximately 47% water [(1.5 l + 300 g water)/(300g saccharose + 300 g water + 1500 g gelatin + 1.5 l water+210 g β-carotene)], falling within the claimed range.
Therefore, the claimed amounts of components (a)-(f) are considered to be obvious over the teachings of the prior art as the amounts are consistent with the amounts taught by the prior art to provide liquid carotenoid formulations.
Regarding claims 44, 45 and 59, Leuenberger et al. teach the suspension comprises both water-soluble and fat-soluble antioxidants at 0.1% to 2% by weight of the suspension [0020].  Therefore, where Leuenberger et al. teach that one or more antioxidants may be used, it would have been obvious to have included an amount of each of the fat-soluble and water-soluble antioxidants falling with the claimed ranges in the process of modified Müller et al. as these ranges are essentially the same ranges as taught by the prior art.  This would have required no more than routine experimentation, 
Regarding claim 46, where the combination of Müller et al., Leuenberger US and Leuenberger et al. teaches the inclusion of MCT in the composition as set forth above with regard to claim 35, there is no requirement that multiple fats/oils be present.  Therefore, it would have been obvious for MCT to be the only oil in the formulation.
Regarding claims 47 and 60, the combination of Müller et al., Leuenberger US and Leuenberger et al. teaches the inclusion of MCT in the composition as set forth above with regard to claim 35.  Additionally, Leuenberger et al. teach 0.2 to 2% by weight of MCTs in the suspension [0022].  Therefore, it would have been obvious to have included an amount of MCT as claimed as this amount is consistent with the amount of MCT in carotenoid formulations in the prior art.  It further would have been obvious to have included the MCT in the organic solvent with the fat-soluble antioxidant as the MCT is a fat/oil and therefore not water-soluble.  Where Müller et al. teach the process of forming an emulsion, one of ordinary skill would have found it obvious to have combined all of the fat/oil soluble ingredients together for the formation of the emulsion.
Regarding claims 48 and 49, Müller et al. in view of Leuenberger US and Leuenberger et al. teach all of the claimed components a) to g) for inclusion in liquid formulations as detailed above with regard to claims 35 and 36.  Therefore, as all of the claimed components are known to be included in liquid formulations, it would have been obvious to have provided compositions "consisting of" components a)-f) and a)-g) with the reasonable expectation that a suitable carotenoid composition would have been 
Regarding claim 50, Leuenberger et al. do not specifically teach that the modified food starch has been centrifuged before use.  However, this is considered a product-by-process limitation.  Further, where Leuenberger et al. teach an OSA-starch as the modified food starch for inclusion in their invention, which is the same type of starch as preferred in the instant invention (p. 9 lines 13-16), therefore, the limitation that the modified food starch has been centrifuged before use is not considered to distinguish over the prior art.
Regarding claim 52, Müller et al. in view of Leuenberger US and Leuenberger et al. does not teach the size of the “inner phase” of the particles formed in their process as claimed.  However, given that the rotor stator emulsification of Leuenberger US teaches an inner phase size of 214 nm, and Leuenberger US teaches a number of different methods of conventional homogenization techniques [0013], the slight differences in the size of the inner phase of Leuenberger US and the claimed 190 nm are not considered to provide a patentable distinction over the prior art.  Further, as Leuenberger US teaches a number of different conventional homogenization techniques, one of ordinary skill would have been able to have selected a homogenization technique to provide an inner phase size as claimed through no more than routine experimentation.
Regarding claim 57, Leuenberger et al. teach the liquid formulation comprises the water-soluble antioxidant ascorbic acid [0019].  Therefore, it would have been 
Regarding claim 58, Leuenberger et al. teach the liquid formulation comprises the fat (oil)-soluble antioxidant dl-α-tocopherol [0019]. Therefore, it would have been obvious to have included a fat-soluble antioxidant as claimed in the process of Müller et al. as it was known to include dl-α-tocopherol [0019] in carotenoid formulations.

(2) Response to Argument

Appellant states that the Examiner references Leuenberger ‘365 Example 1, directed to a dried composition, while the claimed composition is a liquid formulation.  Appellant alleges that it is “highly unlikely” that the intermediate product of Example 1 of Leuenberger ‘365 would have a turbidity as claimed, given that the Example 1 is produced with gelatin, not modified food starch as claimed (Appeal Br. 5)
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection on appeal is over the combination of Müller et al. (US 3,110,598) in view of Leuenberger et al. (EP 1,964,479) and Leuenberger (US 2004/0191365).  Further, there is no “Example 1” in Leuenberger ‘365.  Rather, there is an “Example” which is described in [0019-0020] of Leuenberger ‘365.  The only reference to the Example (i.e., [0019]) of Leuenberger ‘365 in the rejection above is for the teaching of 

Appellant argues that claim 35 is “quite specific” with regard to the antioxidants claimed, with a fat-soluble antioxidant required to be added to the oil phase and the water-soluble antioxidant to be added to the aqueous phase, and that the inclusion of both antioxidants would not have been obvious where Leuenberger et al. teaches the antioxidants in the alternative (Appeal Br. 5-7).
This argument is unpersuasive.  As stated in the rejection above, there is motivation from both Müller et al. and Leuenberger et al. to include both water and oil-soluble antioxidants in the composition comprising carotenoids.  Leuenberger et al. teach the same antioxidants as claimed.  To have included known oil soluble antioxidants in the oil phase and water-soluble antioxidants in the aqueous phase is not considered to represent an unobvious contribution over the art, as these phases are the phases where the antioxidants are known to be soluble.  Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06 (I).  Appellant has not provided any 

Appellant argues that all of the applied prior art references are related to dry powders, and not clear liquid formulations (Appeal Br. 8).
This argument is not persuasive.  Müller et al., which is relied upon as the primary reference, teach formulations which can “be diluted with water in desired proportions, whereby the carotenoid pigment is uniformly dispersed in the solution and is stable in this condition” (col. 2 lines 51-54). Leuenberger et al. (EP) at [0035] also teaches carotenoid compositions in clear beverages.  Therefore, to have provided a clear liquid formulation by a method as claimed is not considered to represent an unobvious contribution over the combination of prior art where the primary reference teaches a stable liquid composition.  

Appellant asserts that including modified food starch in practice is more challenging than gelatin, and one of ordinary skill would “obviously” not have made this substitution (Appeal Br. 8).
The rejection on appeal is not based on the substitution of modified starch for gelatin.  Primary reference Müller et al. teaches swellable colloids including starch, and Leuenberger et al. (EP) at [0012-0013] teach modified food starches in carotenoid compositions.  Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The 

Appellant points to results in the Factual Declaration of Simone Koenig-Grillo, where it was shown that the Leuenberger et al. (EP) composition did not have a turbidity as claimed, and therefore, Appellant concludes, the particles of Müller et al. would also be expected to provide a turbid composition (Appeal Br. 8-9).
These arguments are not persuasive.  The Examiner is understanding the “Factual Declaration of Simone Koenig-Grillo” to be the Declaration filed December 20, 2017.  In that Declaration, Appellant recreated Examples from Leuenberger EP.  However, Leuenberger EP is no longer relied upon as the primary reference.  Appellant has not compared the claimed process with that of the closest prior art, which is considered to be Müller et al.  Further, where Müller et al. teaches mechanical emulsification of a carotenoid solution, Leuenberger ‘365 was brought in to teach the step of subjecting the emulsified matrix phase to a rotor stator device to obtain an emulsified matrix phase with an inner phase size of 214 nm, which is within the claimed range for the inner phase size recited in claims 35, 51 and 52.  These references were not discussed in the declaration.  Therefore, the combination of prior art set forth above would be expected to provide a formulation having a turbidity as claimed as the emulsified particles of the prior art are taught to have an inner phase having a size as claimed.

Appellant argues that Figures 8 and 9 show that Example 5, which includes both a water-soluble antioxidant and a fat-soluble antioxidant but no MCTs provides a surprising result with significantly lower turbidity than Examples 6 and 7 (Appeal Br. 9-10).
	The differences between Example 5 and Examples 6 and 7 is not considered to be “significant,” as the instant specification discussions of Examples 5, 6 and 7, all of which are considered to be part of the instant invention, notes that all three samples “showed very good (DE*<10) color stability” (p. 29 line 26), “ and “showed very good performance with respect to their appearance attributes”  (p. 33 line 5).  Therefore, Figures 8 and 9 are not considered to show “significant” differences between Example 5 and Examples 6 and 7, contrary to Appellant’s assertions.  Further, claims 36, 47 and 60 include an MCT in the composition, but Example 5 does not include an MCT.  Therefore, these allegedly surprising results for Example 5 are not commensurate in scope with the claims.

	Appellant argues that as the evidence establishes that the particle size of Leuenberger EP does not provide a turbidity as claimed, the larger particle size of Müller et al. would also not be expected to provide a turbidity as claimed (Appeal Br. 10).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 

Appellant argues that none of the applied prior art discloses or suggests clear liquid formulations that can be incorporated into a clear liquid beverage and pasteurized while retaining low turbidity both initially and after storage and also at a low pH (Appeal Br. 10).
The examiner notes that the claims require only a clear liquid formulation with an initial turbidity and a turbidity after 3 months of storage.  None of the pending claims are directed to the clear liquid formulation in a beverage, pasteurized or not, nor are there any limits on the pH of the beverage or the clear liquid formulation.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.